Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 1 of 29 PageID #:17




                  V JiqiqX3
Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 2 of 29 PageID #:18

                 C                                         C


                        RETURN OF SERVICE

                  I hereby certj5i that a duplicate
             original of the within subpoena was

                           in  ers
                                  ing atprinctpal
                           office orplace .pf
                           business, to wit
              cIuyserved
             (IncCcte y check
             method used.)________________________




             on the person named herein

                        \\             ‘4A \AAO )
                           (NImn ,1


                                  ((NH,.I   T4Ii.




              I cert(/)’ that the person name herein was
             in attendance as a witness at
                                      LaA
                                      c_
                                (NamW
                                  person
                                certifying)
Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 3 of 29 PageID #:19




                Exhibit Al
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 4 of 29 PageID #:20

                            (
                                UNITED STATES OF AMERICA
                                      DEPARTMENT OF LABOR
                                     WAGE AND HOUR DIVISION
                                     SUBPOENA DUCES TECUM


To:    JJ GoLd Coast, Inc.
       158 W. Division St.
       Chicago, IL 60610


       Pursuant to the fair Labor Standards Act, 29 U.S.C § 209 and 211, you are hereby
required to provide to THOMAS GAUZA, District Director, WAGE AND HOUR
DIVISHON, CHICAGO DISTRICT OFFICE, UNITED STATES DEPARTMENT Of
LABOR, or his designee/representative, all books, papers, and other documents, as
specifically described in the Attachment, by presenting such documents to the Chicago District
Office located at 23outh Dearborn, Room 412, Chicago, IL 60604, on
                                2019, at ja.m.




FAIL NOT AT YOUR PERIL




                     IN TESTIMONY WHEREOF I have hereunto affixed my signature
                     and the seal of the UNITED STATES DEPARTMENT Of LABOR
                     at Chicago, Illinois this_day of         2019.                 ,




                      IVI   CH A E’
                                 (
                                         I   AZZED1
                                      L. L..ri   I U
                                                       DIgitaIIysignedbyMICHAELLAZZERI
                                                       Date: 2019.03.14 09:49:11 0500


                     MICHAEL LAZZERI, REGIONAL ADMINISTRATOR
                             WAGE AND HOUR DIVISION
                       UNITED STATES DEPARTMENT OF LABOR
   Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 5 of 29 PageID #:21




                                     ATTACHMENT #1

Subpoena to JJ Gold Coast, Inc., formerly known as MJK Sarpinos, Inc., and
also known as MJK Pizza, lnc.158 W. Division St., Chicago, IL 60610

l)efinitions and Instructions:
    1. “JJ Gold Coast” means JJ Gold Coast, Inc., formerly known as MJK Sarpinos,
         Inc., and also known as MJK Pizza, Inc.,, including its current and former
         officers, directors, employees, attorneys, representatives, agents, assigns,
         subsidiaries, and any predecessor or successor entities.

   2.   “Document” or “documents” shall mean all writings and recordings within the
        meaning of Rule 1001(a) and (b) of the federal Rules of Evidence (i.e., “letters,
        words, or numbers, or their equivalent set down in any form” and “letters, words or
        numbers, or their equivalent recorded in any manner”), however produced or
        reproduced, of every kind or description in JJ Gold Coast’ possession, custody, or
        control, or within the custody or control of any agent, employee representative or
        other persons acting or purporting to act for or on behalf of JJ Gold Coast,
        including notes; memoranda; records, reports, correspondence; telefaxes and faxes;
        agreements or contracts; accounting or financial records or worksheets; account
        books; journals; ledgers; bills; receipts; vouchers; transcripts or notes of
        conversations or meetings; minutes of meetings; statements; tabulations; text
        messages; instant message or messages from other electronic messaging software
        or applications; and all draft copies of such documents containing additional marks
        or notations not found on the originals.

   3.   “Person” is defined by 29 U.S.C. § 203(a) as: “an individual, partnership,
        association, corporation, business trust, legal representative, or any organized
        group of persons.”

   4.   “Relating to” or “reflecting,” means stating, constituting, referring to, pertaining to,
        responding to, regarding, evidencing, explaining, discussing, depicting, analyzing,
        or containing any information which in any way concerns, affects, or describes the
        terms or conditions, or identifies facts, with respect to the subject of the inquiry.

   5.   “Worker” or “workers” includes individuals contracted, employed, hired, utilized,
        or retained by and/or who worked for JJ Gold Coast.

   6.   The terms “and” and “or” shall be construed conjunctively or disjunctively as
        necessary to make the documents required by this subpoena inclusive rather than
        exclusive.
   7.   “Including” shall be construed to mean “without limitation.”

                                               1
   Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 6 of 29 PageID #:22

                      C                                        C
  8.   Unless otherwise specified, the time period covered by this subpoena is from March
       1, 2016 to the date ofproduction. Documents created prior to March 1, 2016, which
       have been used or relied on since March 1, 2016, or which describe legal duties
       which remain in effect after March 1, 2016 (such as contracts and trust agreements),
       shall be considered as included within the time period covered by this subpoena.

  9.   If any document required to be produced pursuant to this subpoena is withheld
       becatise of a claim of privilege, identify with respect each such document the:

         a.   Specific privilege being asserted;
         b.   Nature of the document;
         c.   Author of the document and the date of preparation;
         d.   Recipients of the document or copies thereof; and
         e.   Subject matter of the document.

  10. 11’ any document required to be produced pursuant to this subpoena has been
      destroyed, identify with respect to each such document the:
          a. Date destroyed;
          b. Method of destruction;
          c. Reason for destruction;
          d. Person or person(s) who authorized the destruction; and
          e. Subject matter of the document destroyed.




B. Documents to be produced:


   1. Documents identifying all branches and establishments, controlled by, or operating with
      JJ Gold Coast

   2. JJ Gold Coast’s company organizational chart.

   3. Documents reflecting the full name, last known addresses, and telephone numbers of
      each worker performing work for JJ Gold Coast,

   4. Documents reflecting the dates of birth of each worker who was under the age of 18
      dtiring the time period described in Section A, Paragraph 8 of this Attachment.

   5. All documents stating the job descriptions, duties, and occupations of JJ Gold Coast’s
      workers.
       Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 7 of 29 PageID #:23

                          (

  6.      Documents relating to workers treated as exempt from the minimum wage or overtime
          wage requirements under the fair Labor Standards Act of 1938, as Amended, 29 U.s.c.
          §201 etseq.

  7.      All contracts and agreements between JJ Gold Coast and workers who JJ Gold Coast
          considers to be independent contractors or subcontractors.

  8,      All W-2 Forms and/or 1099 Forms distributed by JJ Gold Coast to workers.

  9.      All documents reflecting the rate of pay per worker, per pay period and any changes
          made to the rate of pay and applicable date(s) of the rate of pay by indicating the
          monetary amount paid on a per hour, per day, per week, per piece, commission on sales,
          or other basis for each worker.

  10.     All documents reflecting the total gross wages paid per pay period for each worker,
          including payroll records, payroll ledgers, payroll journals, pay stubs, and check stubs.

  1 1.    All documents reflecting schedules of work for workers.

  12.     Documents reflecting each worker’s starting and ending time and day for each
          workweek. If the worker was part of a workforce or employed in or by an establishment
          whose workers have a workweek beginning at the same time on the same day, a single
          document noting the time of day and beginning day of the workweek for the whole
          worlcforce or establishment will suffice.

  13.     All documents reflecting the hours worked each workday and total hours worked by
          workers each workweek, including timesheets, time cards, logs, journals, and diaries.

  14.     All documents relating to tip credits taken by the JJ Gold Coast for each worker.

  15.     All documents reflecting the amount of tips received by workers.

  16.     All documents relating to any tip-pooling arrangement, including notice given to
          workers.

  17.     All documents relating to any tips contributed to any tip pooi by each worker and
          distribution of said tips.

18.     All of JJ Gold Coast’s employment policies and procedures related to compensation
paid to \\orkers and hours worked (or pieces completed) by workers, including supervisory
procedures, recordkeeping procedures, compensation policies, disciplinary policies, and
employee handbooks.




                                                   3
Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 8 of 29 PageID #:24




                zv J!q!pcEL
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 9 of 29 PageID #:25

                          C                                        C
                         UNITED STATES OF AMERICA
                                  DEPARTMENT OF LABOR
                                 WAGE AND HOUR DIVISION
                                 SUBPOENA DUCES TECUM


To:    Sarpinos Loop, Inc.
       627 W. Lake St.
       Chicago, IL 60661


       Pursuant to the fair Labor Standards Act, 29 U.s.c § 209 and 211, you are hereby
required to provide to THOMAS GAUZA, District Director, WAGE AND HOUR
DIVISION, CHICAGO DISTRICT OFFICE, UNITED STATES DEPARTMENT Of
LABOR, or his designee/representative, all books, papers, and other documents, as
specifically described in the Attachment, by presenting such documents to the Chicago District
Office located at 230 South Dearborn, Room 412, Chicago, IL 60604, on
                             2019, at   a.m.




FAIL NOT AT YOUR PERIL




                     IN TESTIMONY WHEREOF I have hereunto affixed my signature
                     and the seal of the UNITED STATES DEPARTMENT Of LABOR
                     at Chicago, Illinois this_day of         , 2019.


                                                     Digitally signed by MICHAEL
                      MICHAEL LAZZERI                LAZZERI
                                                     Date: 2019.03.14 09:48:16 -0500’

                     MICHAEL LAZZERI, REGIONAL ADMINISTRATOR
                             WAGE AND HOUR DIVISION
                       UNITED STATES DEPARTMENT Of LABOR
   Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 10 of 29 PageID #:26
                        (.                                      C
                                     ATTACHMENT #1

Subpoena to Sarpinos Loop, Inc., 627 W. Lake St., Chicago, IL 60661

Definitions and Instructions:
   1. “Sarpinos Loop” means Sarpinos Loop, Inc., including its current and former
       officers, directors, employees, attorneys, representatives, agents, asigns,
       subsidiaries, and any predecessor or successor entities.

   2.   “Document” or “documents” shall mean all writings and recordings within the
        meaning of Rule 1001(a) and (b) of the federal Rules of Evidence (i.e., “letters,
        words, or numbers, or their equivalent set down in any form” and “letters, words or
        numbers, or their equivalent recorded in any manner”), however produced or
        reproduced, of every kind or description in Sarpinos Loop’s possession, custody,
        or control, or within the custody or control of any agent, employee representative
        or other persons acting or purporting to act for or on behalf of Sarpinos Loop,
        including notes; memoranda; records, reports, correspondence; telefaxes and faxes;
        agreements or contracts; accounting or financial records or worksheets; account
        books; journals; ledgers; bills; receipts; vouchers; transcripts or notes of
        conversations or meetings; minutes of meetings; statements; tabulations; text
        messages; instant message or messages from other electronic messaging software
        or applications; and all draft copies of such documents containing additional marks
        or notations not found on the originals.

   3.   “Person” is defined by 29 U.S.C. § 203(a) as: “an individual, partnership,
        association, corporation, business trust, legal representative, or any organized
        group of persons.”

  4.    “Relating to” or “reflecting,” means stating, constituting, referring to, pertaining to,
        responding to, regarding, evidencing, explaining, discussing, depicting, analyzing,
        or containing any information which in any way concerns, affects, or describes the
        terms or conditions, or identifies facts, with respect to the subject of the inquiry.

   5.   “Worker” or “workers” includes individuals contracted, employed, hired, utilized,
        or retained by and/or who worked for Sarpinos Loop.

  6.    The terms “and” and “or” shall be construed conjunctively or disjunctively as
        necessary to make the documents required by this subpoena inclusive rather than
        exclusive.

  7.    “Including” shall be construed to mean “without limitation.”
    Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 11 of 29 PageID #:27




   8.   Unless otherwise specified, the time period covered by this subpoena is from March
        1, 2016 to the date of production. Documents created prior to March 1, 2016, which
        have been used or relied on since March 1, 2016 or which describe legal duties
                                                             ,

        which remain in effect after March 1, 2016 (such as contracts and trust agreements),
        shall be considered as included within the time period covered by this subpoena.

   9.   If any document required to be produced pursuant to this subpoena is withheld
        because of a claim of privilege, identify with respect each such document the:

           a.   Specific privilege being asserted;
           b.   Nature of the document;
           c.   Author of the document and the date of preparation;
           U.   Recipients of the document or copies thereof; and
           e.   Subject matter of the document.

   10. If any document required to be produced pursuant to this subpoena has been
       destroyed, identify with respect to each such document the:
          a. Date destroyed;
          b. Method of destruction;
          c. Reason for destruction;
          U. Person or person(s) who authorized the destruction; and
          e. Subject matter of the document destroyed.



B. Documents to be produced:


   1. Documents identifying all branches and establishments, controlled by, or operating with
        Sarpinos Loop.

   2. Sarpinos Loop’s company organizational chart.

   3. Documents reflecting the full name, last known addresses, and telephone numbers of
        each worker performing work for Sarpinos Loop.

   4, Documents reflecting the dates of birth of each worker who was under the age of 18
      during the time period described in Section A, Paragraph 8 of this Attachment,

   5. All documents stating the job descriptions, duties, and occupations of Sarpinos Loop’s
        workers.




                                             2
       Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 12 of 29 PageID #:28

                           C                                          C
6.       Documents relating to workers treated as exempt from the minimum wage or overtime
         wage requirements under the fair Labor Standards Act of 193$, as Amended, 29 U.S.C.
         §201 etseq.

7.       All contracts and agreements between Sarpinos Loop and workers who Sarpinos Loop
         considers to be independent contractors or subcontractors.

8.       All W-2 Forms and/or 1099 Forms distributed by Sarpinos Loop to workers.

9.       All documents reflecting the rate of pay per worker, per pay period and any changes
         made to the rate of pay and applicable date(s) of the rate of pay by indicating the
         monetary amount paid on a per hour, per day, per week, per piece, commission on sales,
         or other basis for each worker.

10.      All documents reflecting the total gross wages paid per pay period for each worker,
         including payroll records, payroll ledgers, payroll journals, pay stubs, and check stubs.

Ii.      All documents reflecting schedules of work for workers.

12,      Documents reflecting each worker’s starting and ending time and day for each
         worveek. If the worker was part of a workforce or employed in or by an establishment
         whose workers have a workweek beginning at the same time on the same day, a single
         document noting the time of day and begirming day of the workweek for the whole
         workforce or establishment will suffice.

‘13.     All documents reflecting the hours worked each workday and total hours worked by
         workers each workweek, including timesheets, time cards, logs,journals, and diaries,

14.     All documents relating to tip credits taken by the Sarpinos Loop for each worker.

15.      All documents reflecting the amount of tips received by workers.

16.      All documents relating to any tip-pooling arrangement, including notice given to
         workers.

17.      All documents relating to any tips contributed to any tip pooi by each worker and
         distribution of said tips.

18.     All of Sarpinos Loop’s employment policies and procedures related to compensation
        paid to workers and hours worked (or pieces completed) by workers, including
        supervisory procedures, recordkeeping procedures, compensation policies, disciplinary
        policies, and employee handbooks.




                                                 3
Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 13 of 29 PageID #:29




                Exhibit A3
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 14 of 29 PageID #:30

                                                                        C
                          UNITED STATES OF AMERICA
                                DEPARTMENT OF LABOR
                               WAGE AND HOUR DIVISION
                               SUBPOENA DUCES TECUM


To:    MJK South Loop, Inc.
       1923 South Archer
       Chicago, IL 60616


        Pursuant to the fair Labor Standards Act, 29 U.S.C § 209 and 211, you are hereby
required to provide to THOMAS GAUZA, District Director, WAGE AND HOUR
DIVISION, CHICAGO DISTRICT OFFICE, UNITED STATES DEPARTMENT Of
LABOR, or his designee/representative, all books, papers, and other documents, as
specifically described in the Attachment #1, by presenting such documents to the Chicago
District Oftice located at 230 South Dearborn, Room 412, Chicago, IL 60604, on
                           2019, at LOa.m.




FAIL NOT AT YOUR PERIL




                     IN TESTIMONY WHEREOF I have hereunto affixed my signature
                     and the seal of the UNITED STATES DEPARTMENT OF LABOR
                     at Chicago, Illinois this_day of        , 2019.




                                                 Digitally signed by MICHAEL
                        MICHAEL LAZZERI          LAZZERI
                                                 Date: 201 9,03.14 1 0:03:39 -0500
                     MICHAEL LAZZERI, REGIONAL ADMINISTR&TOR
                              WAGE AND HOUR DIVISION
                        UNITED STATES DEPARTMENT Of LABOR
    Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 15 of 29 PageID #:31

                         C                                       C
                                     ATTACHMENT #1

Subpoena to MJK South Loop, Inc., 1923 S. Archer, Chicago, IL 60616

Definitions and Instructions:
   1. “MJK South Loop” means MJK South Loop, Inc., including its current and
       former officers, directors, employees, attorneys, representatives, agents, assigns,
       subsidiaries, and any predecessor or successor entities.

   2.   “Document” or “documents” shall mean all writings and recordings within the
        meaning of Rule 1001(a) and (b) of the Federal Rules of Evidence (i.e., “letters,
        words, ot numbers, or their equivalent set down in any form” and “letters, words or
        numbers, or their equivalent recorded in any manner”), however produced or
        reproduced, of every kind or description in MJK South Loop’s possession,
        custody, or control, or within the custody or control of any agent, employee
        representative or other persons acting or purporting to act for or on behalf of MJK
        South Loop, including notes; memoranda; records, reports, correspondence;
        telefaxes and faxes; agreements or contracts; accounting or financial records or
        worksheets; account books; journals; ledgers; bills; receipts; vouchers; transcripts
        or notes of conversations or meetings; minutes of meetings; statements; tabulations;
        text messages; instant message or messages from other electronic messaging
        software or applications; and all draft copies of such documents containing
        additional marks or notations not found on the originals.

   3.   “Person” is defined by 29 U.S.C. § 203(a) as: “an individual, partnership,
        association, corporation, business trust, legal representative, or any organized
        group of persons.”

   4.   “Relating to” or “reflecting,” means stating, constituting, referring to, pertaining to,
        responding to, regarding, evidencing, explaining, discussing, depicting, analyzing,
        or containing any information which in any way concerns, affects, or describes the
        terms or conditions, or identifies facts, with respect to the subject of the inquiry.

   5.   “Worker” or ‘voi’kers” includes individuals contracted, employed, hired, utilized,
        or ietained by and/or who worked for MJK South Loop.

   6.   The terms “and” and “or” shall be construed conjunctively or disjunctively as
        necessary to make the documents required by this subpoena inclusive rather than
        exclusive.


   7.   “Including” shall be construed to mean “without limitation.”
   Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 16 of 29 PageID #:32

                                                                C
  8.   Unless otherwise specified, the time period covered by this subpoena is from March
       1, 2016 to the date of production. Documents created prior to March 1, 2016, which
       have been used or relied on since March 1, 2016, or which describe legal duties
       which remain in effect after March 1, 2016 (such as contracts and trust agreements),
       shall be considered as included within the time period covered by this subpoena.

  9.   If any document required to be produced pursuant to this subpoena is withheld
       because of a claim of privilege, identi’ with respect each such document the:

          a. Specific privilege being asserted;
         b.   Nature of the document;
         c.   Author of the document and the date of preparation;
         d.   Recipients of the document or copies thereof; and
         e.   Subject matter of the document.

  1 0. If any document required to be produced pursuant to this subpoena has been
       destroyed, identify with respect to each such document the:
          a. Date destroyed;
          b. Method of destruction;
          c. Reason for destruction;
          U. Person or person(s) who authorized the destruction; and
          e. Subject matter of the document destroyed.




S. Documents to be produced:


   1. Documents identifying all branches and establishments, controlled by, or operating with
      MJK South Loop.

   2. MJK South Loop’s company organizational chart.

   3. Documents reflecting the full name, last known addresses, and telephone numbers of
      each worker performing work for MJK South Loop.

   4. Documents reflecting the dates of birth of each worker who was under the age of 18
      during the time period described in Section A, Paragraph 8 of this Attachment.

   5. All documents stating the job descriptions) duties, and occupations of MJK South
      Loop’s workers.
Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 17 of 29 PageID #:33




                   a flqqx3
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 18 of 29 PageID #:34




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



 EUGENE SCALIA, Secretary of Labor,
 United States Department of Labor,

                        Petitioner,                          Case No.
         V.

                                                             Judge:
 JJ GOLD COAST, INC., SARPINOS LOOP, INC.,
 and MJK SOUTH LOOP, INC., Illinois Corporations,            Magistrate Judge:
 and JULIUS JOKIMAS, an Individual,

                        Respondents.


       DECLARATION OF RENATO REGGIARDO IN SUPPORT OF SECRETARY’S
     PETION FOR ENFORCEMENT OF ADMINISTRATIC SUBPOENA DUCES TECUM

        I, Renato Reggiardo, declare under penalty of perjury pursuant to 2$ U.S.C.   §   1746 that

the following is true and correct:

1.      I am an investigator for the Chicago District Office of the United States Department of

        Labor, Wage and Hour Division (“WHD”). As part of my duties, I conduct investigations

        to ascertain compliance with the Fair Labor Standards Act (“FLSA”). I have been an

        investigator with the Chicago District Office since September 2009.

2.      On August $, 2019, WHD initiated an investigation of the employment and pay practices

        of Respondent Jokimas’ pizzeria businesses. Respondent Jokimas’ establishments were

        the subject of a WHD investigation in 2015, which uncovered violations related to

        overtime and delivery driver mis-classification. Those violations were subsequently

        cured, and the current investigation was in part to follow up and ensure those issues

        remained resolved.
     Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 19 of 29 PageID #:35




3.     On September 12, 2018, I was assigned to conduct this investigation. My initial task was

       to determine compliance with federal wage and hour laws by Sarpino’s Pizzeria, located

       at 158 West Division Street, Chicago, Illinois 60610, a.k.a Respondent JJ Gold Coast,

       Inc.

4.     On September 17, 2018, I conducted an on-site visit of Respondent JJ Gold Coast, Inc., at

       the above referenced location. There, I met with Julius Jokimas, who identified himself as

       the owner of JJ Gold Coast, Inc., as well as Sarpinos Loop, Inc., and MJK South Loop,

       Inc. Respondent Jokimas stated there was no official corporate headquarters for his three

       pizzerias, but requested correspondent be sent to the JJ Gold Coast location. He also

       provided his email address for correspondence.

5.     I provided Respondent Jokimas with an FLSA appointment letter, outlining the Wage and

       Hour Division’s investigation and identifying documents necessary to ascertain

       compliance with the fLSA. A copy of the appointment letter is attached hereto as Exhibit

       BY. Respondent Jokimas indicated he intended to cooperate with the investigation.

6.     On October 12, 2018, I called respondent Jokimas and reminded him I was still waiting

       for the requested records. I emailed him another copy of the appointment letter that same

       day. Fle agreed to provide at least a list of employees with their phone numbers, for the

       last two years, by the end of the day, and the rest of the requested documents shortly

       thereafter.

7.     On October 15, 2018, Respondent Jokimas provided a list of employees and their contact

       information; however, the list appeared incomplete as it did not include any of the

       delivery drivers.
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 20 of 29 PageID #:36




8.      On November 30, 2018, I again emailed Respondent Jokimas because he had not

        provided the rest of the requested documents. I offered to pick up the documents in

        person if he was unable to email them.

9.      On December 4, 2018, after not hearing anything from Respondent Jokimas, I called to

        again ask about the records. This time, Respondent Jokimas referred me to his

        accountant, and instructed me to work with her to obtain the requested records.

10.     On December 18, 2018, I spoke with the accountant, who indicated Respondent Jokimas

        had not yet authorized her to release the records. Moreover, she indicated she did not

        have the weekly records requested. I sent Respondent Jokimas and the accountant a

        compliance review letter that same day, by email, a copy of which is attached as Exhibit

        B2. The compliance review letter outlined the nature of the investigation, the documents

        requested, and the steps I had taken so far in an attempt to obtain the documents. My

        supervisor, Richard Pratt, Assistant District Director for the Chicago District Office of

        the United States Department of Labor, Wage and Hour Division, signed the letter.

11.     On December 24, 2018, I received corporate tax returns for Respondent JJ Gold Coast,

        for 2015 and 2016. I also received W-2 tax forms for JJ Gold Coast employees, for 2017.

12.     On January 11, 2019, after a phone conversation with her, I again provided the

        compliance review letter to the accountant, in an effort to obtain the requested

        documents. This letter requested documents related to all three of Respondent Jokimas’

        establishments, including Respondent Sarpinos Loop, Inc., and MJK South Loop, Inc. By

        this point, unable to confirm Respondent JJ Gold Coast’s compliance with the FLSA, I

        had expanded my investigation to cover all three Respondent corporations owned by

        Respondent Jokimas.
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 21 of 29 PageID #:37




13.     On January 17, 2019, the accountant emailed me “attendance summaries” that listed total

        weekly hours worked, total regular and total overtime pay, gross pay, method of

        payment, and a column titled “Tips Del.” No hourly rate of pay was listed, and it was

        unclear from these records how tips were accounted for. The records themselves were

        undated, but appeared to reflect dates ranging from October 1 through December 23,

        2018. The records were for Respondent JJ Gold Coast, only.

14.     By March of 2019, I still did not have the documents necessary to conduct an

        investigation. I prepared subpoenas duces tecum that were signed by Michael Lazzeri,

        Regional Administrator for Wage and Hour Division. There was one subpoena duces

        tecum for each of the three corporate Respondents. Each subpoena included an

        “Attachment #1,” which included specific document requests. Ex. Al, A2, A3.

15.     On March 22, 209, I met with Respondent Jokimas and served him with subpoenas duces

        tecum for the three Respondent corporations, while he was at the Sarpino’s located at 627

        West Lake St, Chicago, Illinois, 60661 (establishment of Respondent Sarpinos Loop,

        Inc.). Respondent Jokimas indicated he understood the nature of the subpoenas and

        intended to comply with the request for production.

16.     I did not hear anything from Respondents until April 11, 2019. On April 11 and 12, 2019,

        Respondent Jokimas sent me additional “attendance summaries” as referenced in ¶13

        above. In an email, I explained these records still did not respond fully to the subpoenas,

        and gave him an extension until April 16, 2019, to comply.

17.     Ultimately, by April 17, 2019, I received the following documents from Respondent

        Jokimas:
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 22 of 29 PageID #:38




        a. Organization charts for each of the three Respondent corporations, responsive to

            document request No. 2, Ex. Al, A2, A3.

        b. Corporation File Detail Report print outs from the Illinois Secretary of State, for each

            of the three Respondent corporations, interpreted to be responsive to document

            request No. 1, Ex. Al, A2, A3.

        c. For Respondent JJ Gold Coast, Inc.,

                1. W-2 tax forms and 1099 forms for the year of 2017, partially responsive to

                     document request No. 8, Ex. Al.

                ii. “Attendance summaries,” at best interpreted as incomplete payroll records and

                     documents reflecting hours worked per week, partially responsive to

                     document requests No. 10 and 13, Ex. Al, for the year 201$.

        d. for Respondent Sarpinos Loop, Inc.,

                i.   “Attendance summaries,” at best interpreted as incomplete payroll records

                     and documents reflecting hours worked per week, partially responsive to

                     document requests No. 10 and 13, Ex. A2, for the year 2018.

         e. for Respondent MJK S. Loop, Inc.,

                 i. W-2 forms for 2017.

18.      I last met with Respondent Jokimas in person on September 24, 2019. I explained that he

         still had not complied with the subpoenas. He indicated he understood and would get me

         the missing documents in a few weeks. I followed up by phone thereafter, and last left a

         phone message for Respondent Jokimas on October 10, 2019. I have not spoken to or

         heard from Respondent since September 24, 2019.
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 23 of 29 PageID #:39




19.     To date, I have not received any additional documents responsive to the subpoenas duces

        tecum from Respondents. As such, Respondents have yet to fully comply with the

        Secretary’s administrative subpoenas duces tecum.



Executed on the 22 day of January, 2020


                                                    Renato Reggiardo
Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 24 of 29 PageID #:40




                Ta flqqx3
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 25 of 29 PageID #:41

                                                                FLSA Appointment Letter Template 9/20/12




U.S. Department of Labor             United States Department of Labor
                                     Wage & Hour Division
                                     230 5. Dearborn St., Rm. 412
                                     Chicago, IL 60604
                                     (312) 789-2983

                                     Firm: Sarpino’s Pizzeria

September 17, 2018

Sarpino’s Pizzeria
158 W. Division
Chicago, IL 60610

Re: Wage & Hour Compliance Review

Dear Sir/Madam

The Wage and Hour Division (WHD) of the U.S. Department of Labor is responsible for
administering and enforcing a number of federal labor laws, including the Fair Labor Standards
Act (FLSA). This letter is to inform you of the agency’s plans to visit your establishment on
September 17, 2018 to determine your compliance with the ELSA. The enclosed pamphlet
briefly describes the ELSA.

Authority for this investigation is contained in Section 11(a) of the FLSA. Section 11(a) states,
“The Administrator or his designated representatives may investigate and gather data regarding
the wages, hours, and other conditions and practices of employment in any industry subject to
this chapter, and may enter and inspect such places and such records (and make such
transcriptions thereof), question such employees, and investigate such facts, conditions,
practices or matters as he may deem necessary or appropriate to determine whether any
person has violated any provision of this chapter or which may aid in the enforcement of the
provisions of this chapter.”

I will visit your establishment to determine such compliance. The normal procedure is to hold an
opening conference with a representative of the company, check certain records for a two-year
period, interview a representative number of employees, and hold a closing conference to
discuss the results of the investigation.

In order to conduct the investigation with as little disruption to your business operations as
possible, please have available for our inspection on the above date, all documents providing
the following information for the last two years, ending with your last completed payroll:

       (1) Names, addresses, and telephone numbers of all business owners and company
           officers (e.g., President, Treasurer, Secretary, Board of Directors and other
           Corporate Officers) along with a company organizational chart if you have one;
      Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 26 of 29 PageID #:42




       (2) Legal name of the company and all other names used by the company (e.g., “Doing
           Business As” names);

       (3) Records demonstrating your gross annual dollar volume of sales. Please provide
           these records for the past three (instead of two) years;

       (4) A list of all employees with their address, hourly rate or salary, descriptive job title,
           shift, and whether you consider that employee exempt from overtime for all current
           and former employees;

       (5) Payroll and time records for the past two years, including a copy of the most recently
           completed payroll;

       (6) Birth dates for all employees under age 18 who worked during the past 24 months

       (7) 1099 Forms and contract documents with any independent contractors,
           subcontractors or day laborers at this establishment

       (8) Federal Employer Identification Number (FEIN)

We request that you have all of the listed documents available on the designated meeting date
pursuant to the authority contained in Section 11(a) and (c) of the FLSA and in Part 516 of the
Code of Federal Regulations.

Per section 1 5(a)(3) of the FLSA, you are prohibited from retaliating against any person who
files a complaint with the Wage and Hour Division or who cooperates with a Wage and Hour
Division investigation. You are also prohibited from retaliating against your employees for
accepting payment of the wages owed to them or from requiring your employee to return or
decline payment of the wages owed to them.

Every effort will be made to conduct this investigation expeditiously and with a minimum of
inconvenience to you and your employees. However, please note that the above is not
intended to be an exhaustive or final list of records to be examined.

If you are unable to be present on the date and time indicated, you may designate a
representative to act on your behalf. Additionally, should you or your representative be unable
to attend the scheduled meeting, please notify me as soon as possible but no later than the
preceding business day.

If you have any questions, feel free to call me at 312-771-6891.


Sincerely,




Renato Reggiardo
Wage & Hour Investigator
Reggiardo. Renato(dol.qov
Mobile: 312-771-6891
Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 27 of 29 PageID #:43




                 Exhibit B2
         Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 28 of 29 PageID #:44

U.S. Department of Labor                     Wage and Hour Division
                                             230 S. Dearborn St.    Room 412
                                             Chicago, IL 60604                           (t
                                                                                         \]4’
                                                                                              _



                                                                                                  )
   12/18/18

   Julius Jokimas
   158 W. Division
   Chicago, IL 60610

                     Via   email and certified letter # 7018 0680 0001 4104 5562

   SUBJECT:          Fair Labor Standards Act Compliance Review
                     Examination of Records
                     Case ID # 1861044
                     MJK Sarpino’s, Inc. U/b/a Sarpino’s Pizzeria

   Mr.    Jokimas,

   On September 17th, 2018 Wage & Hour Investigator Renato Reggiardo visited your
   establishment to inform you that a compliance review of the FLSA had been
   initiated. On that day, WHI Reggiardo handed you a letter requesting the
   documents needed to conduct the compliance review. WHI Reggiardo indicated at
   the time that only a sample would be needed in order to determine compliance
   in order to not take too much of your time away from your business.

   On October 15th, you sent a list of employees and their phone numbers but none
   of the payroll records.

   On November 30th,        WHI Reggiardo emailed you requesting the records again.

   On December 4, 2018 WHI Reggiardo called you to ask about the records and
   you referred WHI Reggiardo to your accountant, Marina Shapiro, to get the
   records from her.

   On December 18, 2018 WHI Reggiardo spoke with Mrs.              Shapiro who indicated she
   has not spoken to you about the records requested.              Furthermore, she indicated
   she does not have the weekly records requested.

   To date, none of the requested documents and information have not been
   provided.

   Section 11(a)       [(29)   U.S.C.   211(a)]   of the Fair Labor Standards Act provides as
   follows:

            “The Secretary of Labor or his designated representatives may
            investigate and gather data regarding the wages, hours, and other
            conditions and practices of employment in any industry subject to this
            Act, and may enter and inspect such places and such records (and make
            such transcriptions thereof), question such employees, and investigate
            such facts, conditions, practices, or matters as he may deem necessary
            or appropriate to determine whether any person has violated any
            provision of this Act or which may aid in the enforcement of the
            provisions of this Act.”

   The Act also provides for the issuance of subpoenas to support such
   investigations.

   Enclosed is a copy of Regulations Part 516, Subpart A which in Section
   516.7(a) refers to the accessibility of the records and in (b) to the
   entitlement of the Administrator’s representative to inspection and
   transcription.  This letter constitutes the final written notice to provide
   such records prior to proceeding with further action in this case.
   Case: 1:20-cv-00553 Document #: 1-3 Filed: 01/24/20 Page 29 of 29 PageID #:45



I am requesting you make available to WI-lI Reggiardo, all records listed below
covering all employees and possible independent contractors:

         >   All documents which reflect the legal name and address of the
             business; legal status of business; beginning date of operations;
             names, titles and addresses of corporate officials and/or owners;
             employer federal tax identification number; names and addresses of
             other branches of business; names & addresses of other businesses
             also owned or operated by the owners of this business.

             All documents which reflect the amount of    your annual dollar
             volume of sales for the last three years    (2017, 2016, and 2015)
             such as your company’s federal income tax    returns (including
             Schedule F) or state of Florida sales tax    receipts or other
             similar documents.

         >   All documents which reflect daily and weekly hours worked by all
             current and former employees or alleged independent contractors
             during each workweek from December 2016 through December 2018,
             including but not limited to timecards, sign in sheets, schedules,
             or any other records of hours worked that are maintained by your
             business.

         -   All documents which reflect gross pay, straight time pay, overtime
             pay, legal deductions, and net pay to all current or former
             employees and all alleged independent contractors during each
             workweek from December 2016 through December 2018, including but
             not limited to payroll registers and payroll worksheets.”

         >   All documents which reflect the names, job titles, addresses, and
             phone numbers of all present and former employees that worked for
             your business anytime from December 2016 through December 2018,


             All W2’s and 1099 for the period December 2016 through December
             2018

             All documents indicating miles driven by delivery drivers and time
             records from Foodtec app.


Regulations Part 516.7 stipulates that the records be made available within 72
hours following notice from the Administrator or his duly authorized and
designated representative. Please advise me within three (3) days of receipt
of this letter when and where the records will be delivered or produce them no
later than December 26th at 230 S. Dearborn Room 412, chicago IL 60604. This
letter constitutes the final written notice to provide such records prior to
proceeding with further action in this case.

If you have any questions,    please feel free to give me a call at 312-789—2981.




Richard Pratt
Assistant District Director

Enclosures
      29 CFR Part 516
      Fair Labor Standards Act
                                          2
